Citation Nr: 0726956	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO. 05-11 671	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for sciatica of the left 
lower extremity, claimed as a pinched nerve of the left 
buttock.

2. Entitlement to an increased evaluation for hypertension, 
currently evaluated as noncompensable.

3. Entitlement to an increased evaluation for rosacea, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 until February 
1993 and from February 2001 until October 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2004 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

A review of the record discloses that the veteran raised a 
claim for an earlier effective date for the service-connected 
rosacea in a February 2006 statement. The RO has not 
adjudicated this matter and this issue is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1. Sciatica of the left lower extremity is a symptom of 
service-connected meralgia paresthetica.

2. The veteran's hypertension is not manifested by a 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more; nor does the veteran have 
a history of diastolic pressure predominantly 100 or more 
requiring continuous medication for treatment. 

3. The veteran's rosacea is not manifested by deep acne 
affecting 40 percent or more of the face or neck, visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features or two or three 
characteristics of disfigurement, or limitation of function.


CONCLUSIONS OF LAW

1. Because a grant of service connection for sciatica of the 
left lower extremity would constitute compensation for a 
manifestation of a presently service-connected disorder, a 
grant of service connection would constitute improper 
pyramiding and is prohibited by law. 38 C.F.R. § 4.14 (2006).

2. The criteria for an increased compensable evaluation for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.104, Diagnostic Code 7101 (2006).

3. The criteria for an evaluation in excess of 10 percent for 
rosacea have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7828 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2002, 
June 2002, July 2003, August 2004 and April 2005 and April 
2006. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The April 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded VA examinations in 
connection with his claims. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

The veteran seeks service connection for sciatica of the left 
lower extremity. However, a review of the record reflects the 
veteran is already in receipt of service connection for 
meralgia paresthetica of the left thigh nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8626. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14. The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14. The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Meralgia paresthetica is defined as a type of entrapment 
neuropathy caused by entrapment o the lateral femoral 
cutaneous nerve at the inguinal ligament causing paresthesia, 
pain and numbness in the outer surface of the thigh in the 
region supplied by the nerve. See Dorland's Illustrated 
Medical Dictionary 1129 (30th Ed. 2003). Sciatica is defined 
as a syndrome characterized by pain radiating from the back 
into the buttock and into the lower extremity along the 
posterior or lateral aspect or pain anywhere along the course 
of the sciatic nerve. Dorland's Illustrated Medical 
Dictionary 1666 (30th Ed. 2003). 

In a February 1994 rating decision, the RO granted service 
connection for meralgia paresthetica for the documented 
symptoms of left leg numbness and pain, particularly in the 
left thigh down to the knee. This rating decision took into 
account a July 1993 VA examination which reflected complaints 
of a burning sensation in the left anterior thigh and 
decreased sensation to pain and light touch on the left leg 
stretching from the groin to the knee. The symptoms for which 
the veteran currently seeks service connection consist of 
constant burning pain and numbness running down the left 
thigh. See VA outpatient treatment records dated in May, 
September and October 2004 and the VA examination dated in 
June 2005. Clearly, the veteran has no separate and distinct 
symptoms which may serve as the basis for a separate rating.

Furthermore, the Board notes the veteran is in receipt of 
service connection for degenerative discopathy of the lumbar 
spine with right leg sciatica. While the RO considered the 
medical evidence documenting complaints of back pain with 
tingling and weakness in both legs, the rating specialist 
specifically noted that the veteran was already in receipt of 
service connection for meralgia paresthetica of the left 
thigh nerve, a condition that manifested prior to the back 
pain. 

Thus, although VA outpatient treatment records document 
diagnoses of sciatica and radiculopathy of the left leg, the 
symptoms are identical to the symptoms of meralgia 
paresthetica and to allow a separate rating for this 
disability would constitute unlawful pyramiding. 


Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). The Board also notes the veteran is 
appealing the initial assignment of the disability rating for 
hypertension, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Hypertension

The RO granted service connection for hypertension in a March 
2005 rating decision. At that time a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic 
Code 7101. The veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A 10 percent evaluation may be assigned under Diagnostic Code 
7101 when there is evidence of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent rating is also the minimum rating 
for assignment for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. An evaluation of 20 percent is 
assigned when there is evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure measured 
predominantly at 200 or more. Hypertension must be confirmed 
by readings taken two or more times on at least three 
different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations. After reviewing the evidence of record, the 
Board is of the opinion that the veteran's hypertension is 
not productive of diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and 
therefore an increased evaluation is not warranted.

The veteran underwent a VA examination in February 2005. 
During this examination, the veteran reported that he was 
told his blood pressure was elevated in 2001 while he was in 
Bosnia. He explained his blood pressure readings were taken 
for five days and he did not have elevated readings during 
that time and was not started on medication. He reported 
beginning treatment with medication around October 2003. The 
veteran complained of headaches if his blood pressure was too 
high. Clinical examination reflected a first reading of 
152/88; a second reading five minutes after the first was 
142/90; and the third reading five minutes later was 136/86. 
The heart had a regular rate and rhythm. S1 and S2 were 
audible and there was no murmur, rubs or gallops. Lungs were 
clear with breath in all fields and no rales, rhonchi or 
wheezing. The electrocardiogram reflected a normal sinus 
rhythm with no evidence of left ventricular hypertrophy. The 
chest x-ray showed borderline heart, chronic obstructive 
pulmonary disease with a few healed granulomas, no change 
compared to a prior examination. The diagnosis was 
hypertension without evidence of left ventricular 
hypertrophy.

A March 2005 letter from a private physician indicated the 
veteran was seen three times since January 2005 and had blood 
pressure readings of 138/80, 170/90 and 140/72. The physician 
explained that as a diabetic the veteran should have a blood 
pressure less than 130/80.

Additionally, VA outpatient treatment records for the period 
2001 until January 2006 reflected blood pressures with 
systolic pressure ranging from 126 to 170, and diastolic 
pressure from 72 to 97. The reading of 170/90 appeared in a 
January 2005 private treatment record. A subsequent reading 
the same day was 145/80. Additionally, the VA examination one 
month later reflected readings with systolic pressures below 
160. Similarly, while the May 2005 VA examination for 
Diabetes Mellitus reflected a reading of 162/92, subsequent 
VA outpatient treatment records noted readings with systolic 
pressures below 160.

When the evidence of record is examined in light of the above 
rating criteria, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation. The evidence 
shows that the veteran has well-controlled hypertension with 
diastolic pressure maintained below 100 and systolic pressure 
maintained below 160. Although there were a few readings with 
systolic pressures above 160, readings taken directly 
afterwards reflected lower systolic pressures and the 
majority of the readings were below this threshold. As such, 
the systolic pressure was not predominantly over 160 and an 
increased evaluation is not warranted. While the veteran 
takes blood pressure medication regularly, there is no 
history of diastolic pressure predominantly 100 or more at 
any time during the appeal period. For these reasons, the 
noncompensable rating is the proper rating for the appeal 
period. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Rosacea

The RO granted service connection for rosacea in a January 
1998 rating decision. At that time a noncompensable 
evaluation was assigned pursuant to Diagnostic Codes 7899-
7806. Subseqently, in a September 2005 rating decision, the 
RO recharacterized the disability to reflect the more 
appropriate Diagnostic Code of 7899-7828 and a 10 percent 
evaluation was granted. Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993). As such, the veteran's claim for an increased 
evaluation remains in appeal.

The veteran's rosacea has been evaluated under Diagnostic 
Codes 7899-7828. Diagnostic Code 7899 indicates the 
disability is not listed in the Schedule for Rating 
Disabilities and it has been rated by analogy under a closely 
related disease or injury. 38 C.F.R. §§ 4.20, 4.27. In the 
present case, the rosacea was rated by analogy as acne, 
evaluated under Diagnostic Code 7828. Under this Diagnostic 
Code, deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face or neck warrants an evaluation of 
10 percent. An evaluation of 30 percent requires deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck. Diagnostic Code 7828 
also provides that acne may be rated as disfigurement of the 
head, face or neck or as scars, depending on the predominant 
disability.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, 
pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disability of the skin of the head, face, or neck with one 
characteristic of disfigurement. A higher evaluation of 30 
percent requires disability of the skin of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement. The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) and indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).

A February 2003 VA outpatient treatment record reflected 
complaints of rosacea. The veteran reported developing the 
rash on top of his head during Desert Storm and indicated it 
disappaited but returned. The veteran treated with metrogel 
and minocin but indicated they did not work. He related a hat 
hit the top of this scalp and caused a rash that came and 
went only in one spot and did not move or spread. He used 
cortisone which helped sometimes. The area was sometimes 
slightly itchy. Clinical examination reflected a 3 centimeter 
erythematous patch with a pin point area of erythema. The 
diagnosis was contact dermatis on the forehead. A June 2003 
VA dermatology consultation reflected a 10 year history of an 
erythematous pruritic rash on the forehead and cheeks. The 
rash was exacerbated by heat, sweating, exercise and hot 
drinks. The veteran was diagnosed with rosacea and treated 
with minocin, doxy, metrogel and etracycline and metrogel. 
Clinical examination reflected the forehead with erythematous 
non-thickened area from mid-brows and stopped at hairline and 
eyebrows with scattered papules in area. Nose and cheeks were 
pretty well spared. The assessment was rosacea. 

A September 2003 VA examination concluded with the diagnosis 
rosacea under good control with current regimen. The veteran 
explained the rosacea would acutely flared up, he would take 
medications for 6 months and that would get his disorder 
under very good control. He indicated when he stopped taking 
medication, his disorder would manifest. The biggest problems 
were itching and disfigurement. He had no history of neoplasm 
or skin cancer. He denied surgery of the face. It was 
primarily red rash that came about the nasal labia folds 
across the nose into the glabella area between the eyes and 
fluctuated between being red and being red with small 
pustules. 

Clinical examination revealed the veteran's disorder was 
under control. There was only mild residual redness about the 
nasal folds and between the two eyebrows. There was no 
evidence of any other dermatitis in the area. There was no 
acute infection and the veteran stated his disorder was under 
good control. The physician indicated that if the veteran 
stopped taking medication it would cause the face to flare up 
acutely.

The veteran underwent a VA examination in February 2005. The 
veteran reported no change since the prior rating 
examination. He complained of constant itching of the face 
and neck. He described flare-ups of rosacea approximately 
every two weeks on the nose, between the eyes and nasal 
folds. He indicated flare-ups took two weeks to resolve. He 
treated with MetroGel. Local skin symptoms included itching 
of the face and neck. There was no history of malignant or 
benign neoplasms. Clinical examination revealed 4-5 spots on 
the forehead between the eyebrows, red, erythremic small 
papules. On the nose there were 4-5 spots of red erythremic 
type papules which were very small. To the left of the nose 
there were three that were together in a very small area less 
than an inch in length and 1/16 inch in width where he had 
papules that are red. It was noted all together the papules 
constituted less than 1 percent of the total body surface and 
also less than 3 percent of the exposed area; with arms with 
short sleeves on and complete face it would be 2-3 percent.

A private consultation report dated in April 2005 reflected 
the veteran had a diagnosis of acne rosacea which waxed and 
waned and covered approximately 30 percent of the facial 
surface area. Treatment included educating the veteran, sun 
screen, and medication. 

None of the evidence illustrates the veteran has a skin 
disorder which covers 40 percent or more of the face. 
Further, there is no evidence that the facial acne involves 
any limitation of function so as to warrant evaluation under 
Diagnostic Code 7805. Nor is there any evidence that the 
rosacea manifested with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of or with two or three characteristics of disfigurement 
to warrant an evaluation under Diagnostic Code 7800. The 
Board also considered whether an increased rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806 was warranted. 
However, there was no evidence the rosacea covered 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period to warrant a 30 percent rating under that Diagnostic 
Code.

Accordingly the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for sciatica of the left lower extremity 
is denied.

A compensable evaluation for hypertension is denied.

An evaluation in excess of 10 percent for rosacea is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


